IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT



                                No. 02-20092

                             Summary Calendar


UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                                   versus

ARMANDO PADILLA-ALVAREZ,

                                                Defendant-Appellant.




            Appeal from the United States District Court
                 for the Southern District of Texas
                             (01-CR-599)

                             October 10, 2002



Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

      Armando Padilla-Alvarez appeals the sentence imposed following

his guilty plea to one count of illegally re-entering the United

States in violation of 8 U.S.C. § 1326.               He presents several

arguments on appeal, all of which stem from the district court’s

decision to depart upward from the guideline sentencing range.



      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
     We have reviewed the record and the briefs submitted by the

parties and conclude that the district court did not commit clear

error in determining that Padilla’s criminal history category

underrepresented the seriousness of his past criminal conduct, and

we perceive no abuse of discretion in the district court’s decision

to depart upward on that basis.1         The district court adequately, if

implicitly, stated its reasons for rejecting intermediate offense

levels when it departed upward.2               A district court’s finding

“[t]hat a defendant’s criminal history category does not adequately

reflect the seriousness of a defendant’s past criminal conduct is

a factor not taken into account by the Guidelines and is a

permissible justification for upward departure.”3               Finally, under

the circumstances presented to the district court, the extent of

the upward departure was reasonable.4

     AFFIRMED.




     1
         See United States v. Laury, 985 F.2d 1293, 1310 (5th Cir. 1993).

     2
         See United States v. Lambert, 984 F.2d 658, 663 (5th Cir. 1993) (en
banc).
     3
         Laury, 985 F.2d at 1310 (citations and internal quotation marks omitted).
     4
         See United States v. Hawkins, 87 F.3d 722, 728 (5th Cir. 1996).

                                         2